            Case 1:21-mj-00260-ZMF Document 5 Filed 03/17/21 Page 1 of 1



1              U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
2

3

4
     UNITED STATES                       ) Case No.: 21--260
5                                        )
                                         )
6
     vs.                                 )
                                         )
7    ROBERSTO MINUTA                     )
                                         )
8                                        )
9

10
                                   APPEARANCE
11

12         WOULD THE CLERK OF THE COURT ENTER JENIFER WICKS’ APEARANCE,
13   APPINTED UNDER THE CRIMINAL JUSTICE ACT FOR ROBERTO MINUTA.
14
                                       Respectfully submitted.
15

16
                                       /s/ Jenifer Wicks
17                                     ____________________________
                                       JENIFER WICKS
18                                     DC Bar 465476
                                       Blind Justice Legal Services
19
                                       PO Box 60585
20                                     Washington, DC 20039
                                       Telephone 202-839-5102
21                                     Facsimile 202-478-0867
                                       Email Jenifer@BlindJusticeDC.org
22

23

24

25

26

27

28



                                             1
